DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because figures 507, box 120, boxes 130 and 140 should be labeled with descriptive legends.  For example – Determination Circuit --; -- First Resonance Circuit --; -- Second Resonance Circuit – respectively.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 9 of copending Application No. 17/238,629 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming substantially the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17/215,508 (Instant Application)
17/238,629 (Reference)
1. A soil monitoring sensor comprising: a first probe formed to extend in a first direction so as to penetrate into a soil, and including a first electrode and a second electrode; a first resonance circuit connected to the first electrode and the second electrode of the first probe, and configured such that a first alternating current (AC) signal is applied thereto; a second resonance circuit having a same impedance as the first resonance circuit, and configured such that a second AC signal, which is a reference AC signal and has a same characteristic as the first AC signal, is applied thereto; and a determination circuit configured to: receive a first electrical signal formed in the first resonance circuit; receive a second electrical signal formed in the second resonance circuit; and generate a first determination value for a state of the soil based on a first resonant frequency of the first electrical signal and a second resonant frequency of the second electrical signal, wherein the first electrode includes a conductor surrounding an outside of the first probe, comes into contact with the soil, and detects information about the state of the soil.  
1. A soil moisture sensor comprising: a first probe including a pair of first electrodes extending in a first direction in order to penetrate into a soil; a first resonance circuit connected to the pair of first electrodes of the first probe through a pair of first ports, and configured such that a first alternating current (AC) signal is applied thereto; a second resonance circuit having a same impedance as the first resonance circuit, and configured such that a second AC signal having same characteristics as the first AC signal while being a reference AC signal is applied thereto; and a determination circuit configured to: receive a first electrical signal formed in the first resonance circuit; receive a second electrical signal formed in the second resonance circuit; and generate a first determination value for moisture in the soil based on a first resonant frequency of the first electrical signal and a second resonant frequency of the second electrical signal.  



	Regarding claim 1, the only difference between the claims above is that claim 1 of the instant application recites conductor surrounding an outside of the first probe, comes into contact with the soil, and detects information about the state of the soil, whereas claim 1 of the reference does not.
	It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to recognize that the first probe of the reference must have a conductor surrounding an outside of the first probe to protect and to conduct the resonance signals.  Every electrode inserting to soil, such as the electrode of the reference, must have conductor surrounding an outside.  Therefore, the claims are not patentable distinct.
2. The soil monitoring sensor of claim 1, further comprising a temperature sensor coupled to at least any one of the first electrode and the second electrode of the first probe, wherein the determination circuit is further configured to generate a second determination value for the state of the soil by compensating the first determination value based on a temperature measured by the temperature sensor.  

5. The soil moisture sensor of claim 1, further comprising: a temperature sensor coupled to any one of the pair of first electrodes of the first probe, wherein the determination circuit is further configured to generate a second determination value for the moisture in the soil by compensating the first determination value based on a temperature measured by the temperature sensor.  


 
	Regarding claim 2, the claim recites the same subject matter as claim 5 of the reference.
8. The soil monitoring sensor of claim 1, wherein the determination circuit comprises: an operator circuit configured to obtain a difference between the first resonant frequency and the second resonant frequency; a low-pass filter connected to an output terminal of the operator, and configured to remove a high-frequency component; and a time-to-digital converter connected to an output terminal of the low-pass filter, and configured to digitally count a frequency of a third frequency component signal corresponding to the difference between the first resonant frequency and the second resonant frequency.  
6. The soil moisture sensor of claim 1, wherein the determination circuit comprises: an operator circuit configured to obtain a difference between the first resonant frequency and the second resonant frequency; a low-pass filter connected to an output terminal of the operator circuit, and configured to remove a high-frequency component; and a time-to-digital converter connected to an output terminal of the low-pass filter, and configured to digitally count a frequency of a third frequency component signal corresponding to the difference between the first resonant frequency and the second resonant frequency.  



	Regarding claim 8, the claim recites substantially the same subject matter as claim 6 of the reference.
9. A soil monitoring method comprising: applying, by a first oscillator, a first alternating current (AC) signal to a first electrode and a second electrode of a first probe via a first resonance circuit connected to the first electrode and the second electrode of the first probe formed to extend in a first direction so as to penetrate into a soil and including the first electrode and the second electrode; applying, by a second oscillator having a same characteristic as the first oscillator, a second AC signal, which is a reference AC signal, to a second resonance circuit having a same impedance as the first resonance circuit; receiving, by a determination circuit, a first electrical signal formed in the first probe and the first resonance circuit under an influence of the first AC signal; receiving, by the determination circuit, a second electrical signal formed in the second resonance circuit under an influence of the second AC signal applied to the second resonance circuit; and generating, by the determination circuit, a first determination value for a state of the soil in contact with the first electrode surrounding an outside of the first probe based on a first resonant frequency of the first electrical signal and a second resonant frequency of the second electrical signal.  
9. A soil moisture sensing method comprising: applying, by a first oscillator, a first alternating current (AC) signal via a first resonance circuit that is connected to a pair of first electrodes of a first probe including the pair of first electrodes extending in a first direction in order to penetrate into the soil through a pair of first ports; applying, by a second oscillator having same characteristics as the first oscillator, a second AC signal, which is a reference AC signal, to a second resonance circuit having a same impedance as the first resonance circuit; receiving, by a determination circuit, a first electrical signal formed in the first probe and the first resonance circuit under an influence of the first AC signal; receiving, by the determination circuit, a second electrical signal formed in the second resonance circuit under an influence of the second AC signal applied to the second resonance circuit; and generating, by the determination circuit, a first determination value for moisture contained in a soil located between the pair of first electrodes of the first probe based on a first resonant frequency of the first electrical signal and a second resonant frequency of the second electrical signal.  



	Regarding claim 9, the only difference between claim 9 of the instant application and claim 9 of the reference is that claim 9 of the instant application recites determination for a state of the soil in contact with first electrode surrounding an outside of the first probe; whereas claim 9 of the reference recites determination value for moisture contained in a soil located between the pair of electrodes.
	It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to recognize the claims are reciting the same subject matter since a state of the soil encompasses the moisture of the soil.
10. The soil monitoring method of claim 9, further comprising: measuring, by a temperature sensor coupled to any one of the first electrode and the second electrode of the first probe, a temperature of the soil; and generating a second determination value for the state of the soil by compensating the first determination value based on the temperature measured by the temperature sensor.  
12. The soil moisture sensing method of claim 9, further comprising: measuring, by a temperature sensor coupled to any one of the pair of first electrodes of the first probe, a temperature of the soil; and generating a second determination value for the moisture in the soil by compensating the first determination value based on the temperature measured by the temperature sensor.  


	Regarding claim 10, the claim recites the same subject matter as claim 12 of the reference.
11. The soil monitoring method of claim 9, wherein the generating a first determination value comprises: detecting a quantitative change in the first resonant frequency of the first electrical signal formed in the first resonance circuit based on a capacitance formed between the soil, surrounding and being in contact with the first electrode, and the first electrode due to moisture contained in a region of the soil, surrounding and being in contact with the first electrode, adjacent to the first electrode; and generating the first determination value for the state of the soil based on the detected quantitative change in the first resonant frequency.  
10. The soil moisture sensing method of claim 9, wherein the generating comprises: detecting a quantitative change in the first resonant frequency of the first electrical signal formed in the first resonance circuit based on a capacitance formed between the pair of first electrodes by the moisture contained in the soil located between the pair of first electrodes; and generating the first determination value for the moisture contained in the soil based on the detected quantitative change in the first resonant frequency.  



	Regarding claim 11, the only difference between claim 11 and claim 10 of the reference is that the variation in words with surrounding and being contact with the electrodes as discussed in claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumaran et al. (US2015/0330932 A1) in view of Kashiuchi et al. (4,272,718).
	Regarding claim 1, Kumaran et al. discloses soil monitoring sensor comprising: a first probe (105) formed to extend in a first direction so as to penetrate into a soil (170), and including a first electrode (150) and a second electrode (155); a first resonance circuit (110) connected to the first electrode (150) and the second electrode (144) of the first probe (150), and configured such that a first alternating current (AC) signal (185) is applied thereto; and a determination circuit (115) configured to: receive a first electrical signal (177) formed in the first resonance circuit (110); and generate a first determination value for a state of the soil (170) based on a first resonant frequency of the first electrical signal and wherein the first electrode (150) includes a conductor (165) surrounding an outside of the first probe (150), comes into contact with the soil (170), and 60Attorney Docket No. IN3-015 detects information about the state of the soil (170).  
	The only difference between Kumaran et al. and the claimed invention is that the claimed invention recites a second resonance circuit having a same impedance as the first resonance circuit, and configured such that a second AC signal, which is a reference AC signal and has a same characteristic as the first AC signal, is applied thereto, and does not discloses receive a second electrical signal formed in the second resonance circuit; and a second resonant frequency of the second electrical signal; whereas Kumaran et al. discloses reference resonance curve of the series RLC circuit (Kumaran et al.’s pars. [007]-[009]).
	Kashiuchi et al. discloses moisture meter and further discloses first (2) and second resonance circuit (3) and configured such that a second AC signal, which is a reference AC signal and has a same characteristic as the first AC signal (Column 2 lines 63 through column 3 lines 10), is applied thereto; receive a second electrical signal formed in the second resonance circuit (3); and a second resonant frequency of the second electrical signal (Column 3 lines 1-15).
	Regarding claim 9, Kamuran et al. discloses a soil monitoring method comprising: applying, by a first oscillator (110), a first alternating current 63Attorney Docket No. IN3-015 (AC) signal (185) to a first electrode (150) and a second electrode (155) of a first probe (105) via a first resonance circuit (110) connected to the first electrode (150) and the second electrode (155) of the first probe (105) formed to extend in a first direction so as to penetrate into a soil (170) and including the first electrode and the second electrode; receiving, by a determination circuit (115), a first electrical signal (177) formed in the first probe under an influence of the first AC signal; a first determination value for a state of the soil (170) in contact with the first electrode (150) surrounding an outside of the first probe based on a first resonant frequency of the first electrical signal and a second resonant frequency of the second electrical signal.  
The only difference between Kumaran et al. and the claimed invention is that the claimed invention recites applying, by a second oscillator having a same characteristic as the first oscillator, a second AC signal, which is a reference AC signal, to a second resonance circuit having a same impedance as the first resonance circuit; receiving, by the determination circuit, a second electrical signal formed in the second resonance circuit under an influence of the second AC signal applied to the second resonance circuit; and generating, by the determination circuit; whereas Kumaran et al. disclose reference curve to be selected for determination of the soil.
	It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the second resonance circuit configured to apply and to receive the second electrical signal, as taught by Kashiuchi et al. into the system of Kamuran et al. because having second resonance circuit for reference would facilitate the control of the second resonance circuit independently to adjust the reference values to detect different type of soils.
Allowable Subject Matter
Claims 3-8, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
August 19, 2022